We REMAND for the District Court to reconsider its decision that Wilson is not intellectually disabled, United States v. Wilson, 922 F.Supp.2d 334 (E.D.N.Y.2013), in light of Hall v. Florida, — U.S.-, 134 S.Ct. 1986, 188 L.Ed.2d 1007 (2014). The District Court should address whether it needs to consider evidence of Wilson’s *20adaptive deficits given Wilson’s IQ scores. The District Court may consider any other issue it deems appropriate and conduct additional factfinding if warranted.
We express no opinion regarding how, if at all, Hall affects the District Court’s original analysis. This remand is pursuant to the procedure outlined in United States v. Jacobson, 15 F.3d 19, 22 (2d Cir.1994).
Wilson’s motion to stay the time to file a briefing schedule (Docket No. 89) is DENIED AS MOOT.